DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/2020 was considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 9-12, 16, 17, 19, 25, 27-29, 35, 39, 42-44, and 46-49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levola et al. (US 2016/0231566, of record).
Regarding Claim 1, Levola discloses (figures 8A and 12; paragraphs 89-92 and 116-132) (the reference signs between parentheses relate to said document) a display device (figure 12) for representing two-dimensional and/or three-dimensional objects or scenes, comprising - at least one spatial light modulation device having pixels for modulating light (figure 8A, 15), - at least one optical system (figure 8A, 17), - at least one light guiding device (figure 12, 10), where the optical system is designed in such a way that light beams originating from the individual pixels of the spatial light modulation device are incident on the at least one light guiding device at different angles on average in relation to the surface of the at least one light guiding device and can be coupled therein (see figure 8A), whereby a coupling angular spectrum is definable (comprising Θ min, –Θ max), where the light beams propagating in the at least one light guiding device can be coupled out of the at least one light guiding device at different angles on average in relation to an observer region, whereby a decoupling angular spectrum is definable, where the decoupling angular spectrum is enlarged in comparison to the coupling angular spectrum (in figure 12, this is like in the application by the retardation layer 1200 and the output coupling "surface relief grating (SRG)” 56; such an SRG is necessarily polarization-selective, and so the output coupled intensity, like in the application, differs in accordance with the number of reflections within the light guiding device but largely independent of the angle of incidence and hence the output coupling angle spectrum is enlarged in comparison with the input coupling spectrum).
Regarding Claim 2, Levola discloses as is set forth above and further discloses wherein the at least one light guiding device comprises a light guide (Fig. 6, grating 12, 
Regarding Claim 4, Levola discloses as is set forth above and further discloses wherein if the light incident on the at least one light guiding device is formed as a light bundle or light field (Fig. 2A, incident light from IB, 13, and 15, Paragraph 0033), which comprises multiple or a plurality of light beams (Fig. 2A, incident light from IB, 13, and 15, Paragraph 0033), a coupling out of the light guide is provided for the light beams after a number of reflections at the boundary surfaces of the light guide of the light guiding device which is equal in each case for all light beams of the light bundle or light field (Fig. 2A, light is combined at 22, output beams OB as shown, Paragraph 0033).
Regarding Claim 5, Levola discloses as is set forth above and further discloses wherein in each case a light incidence position on one of the boundary surfaces of the light guide, which the light from this pixel (Fig. 2A, light combined at exit pupil 22, Paragraph 0033) reaches after a defined number of reflections, is determinable from geometrical properties and optical properties of the light guide and optical properties of the light coupling device for each pixel of the at least one spatial light modulation device (Fig. 2A, Fig. 3B, refractive index n and widths W2 and W3, and heights H2 and H3, Paragraphs 0037-0040).
Regarding Claim 6, Levola discloses as is set forth above and further discloses wherein a thickness (Fig. 3B, widths W2 and W3, and heights H2 and H3, Paragraphs 0039-0040) and/or a possible curvature of the boundary surfaces of the light guide are usable as geometrical properties of the light guide to determine the light incidence position, where an index of refraction of the light guide material is usable as an optical property of the light guide (refractive index n, Paragraph 0037).
Regarding Claim 7, Levola discloses as is set forth above and further discloses wherein an image of the at least one spatial light modulation device (Fig. 2A, 15) is provided by means of the at least one light guiding device (Fig. 2A, 10) and the at least one optical system (Fig. 1).
Regarding Claim 9, Levola discloses as is set forth above and further discloses wherein a light source image of at least one light source provided in an illumination device (Fig. 2A, micro display 15 provides and image, Paragraph 0033) or an image of the spatial light modulation device is provided by means of the optical system in the light path before coupling of the light into the light guiding device (Fig. 2A, micro display 15 is provided before the waveguide 10).
Regarding Claim 10, Levola discloses as is set forth above and further discloses wherein the light coupling device is provided at or in a region of a position of a light source image (Fig. 2A, exit pupil 22 is provided on the waveguide 10).
Regarding Claim 11, Levola discloses as is set forth above and further discloses wherein the light coupling device comprises at least one mirror element or at least one grating element, which is designed as a passive or controllable grating element (Fig. 3A, 
Regarding Claim 12, Levola discloses as is set forth above and further discloses wherein a grating constant of the grating element (Fig. 5A, Fig. 5B, and Fig. 5C,  , Paragraph 0050) or an angle of inclination of the mirror element in relation to the surface of the light guide is usable as an optical property of the light coupling device for determining the light incidence position, which the light reaches after a defined number of reflections (Fig. 6, predetermined reflections, light exiting as shown, Paragraph 0058).
Regarding Claim 16, Levola discloses as is set forth above and further discloses wherein the light guiding device comprises at least one retardation layer (Fig. 12, retarder film 1200, Paragraph 0116).
Regarding Claim 17, Levola discloses as is set forth above and further discloses wherein the light guiding device comprises at least two retardation layers (Paragraph 0129), where the at least two retardation layers each comprise a birefringent material (Paragraph 0123), where the birefringent material of the at least two retardation layers is identical or different (Paragraph 0131, fast axis for both).
Regarding Claim 19, Levola discloses as is set forth above and further discloses wherein at least one retardation layer is applied on an outer surface of the light guide (Paragraphs 0116-0120),  and in that the index of refraction of this retardation layer and the propagation angle of the light propagating in the light guide are selected in such a way that total reflection of the light occurs at the boundary surface of this retardation layer to the surroundings of the light guide (Paragraph 0124).
Regarding Claim 25, Levola discloses as is set forth above and further discloses wherein the light decoupling device comprises a polarization-selective grating element (Paragraph 0125, lines 11-15).
Regarding Claim 27, Levola discloses as is set forth above and further discloses wherein a controllable polarization switch (Paragraph 0122, retarder film 1200 is electrically controlled) is provided, which is arranged before the at least one light guiding device in the light direction (Paragraphs 0116-0120, retarder film on the front side of the waveguide 10).
Regarding Claim 28, Levola discloses as is set forth above and further discloses wherein the at least one optical system and the at least one light guiding device are provided for generating a stereoscopic or at least one holographic segment forming the field of view of an image of the at least one spatial light modulation device, where a stereoscopic or holographic representation of a scene or an object is provided within the field of view (Paragraph 0035, displays to provide a stereoscopic image).
Regarding Claim 29, Levola discloses as is set forth above and further discloses wherein the at least one optical system and the at least one light guiding device are provided for generating a stereoscopic (Paragraph 0035) and at least one holographic segment or for generating at least two holographic segments (Paragraph 0039, holograms), where the stereoscopic segment and the at least one holographic segment or the at least two holographic segments each together form a field of view (Paragraph 0085, viewer’s field of vision), within which a three-dimensional scene or a three-dimensional object can be represented (Paragraph 0065, 3-dimensional vectors).

Regarding Claim 35, Levola discloses as is set forth above and further discloses wherein at least two light decoupling devices are provided, where a first light decoupling device is provided for decoupling light for generating at least one holographic segment and a second light decoupling device is provided for decoupling light for generating at least one stereoscopic segment (Paragraph 0033, Fig. 1, 14L, 14R, 16L, and 16R, Paragraph 0039).
Regarding Claim 39, Levola discloses as is set forth above and further discloses wherein a tracking device is provided, which is arranged in the light direction before the at least one light guiding device (Paragraph 0034, head borne systems such as tracking systems).
Regarding Claim 42, Levola discloses as is set forth above and further discloses wherein the light guide of the at least one light guiding device is formed curved in at least one direction at least in sections (Paragraph 0133, Fig. 7G, 10).
Regarding Claim 43, Levola discloses as is set forth above and further discloses wherein a virtual observer region is generatable in a plane of a light source image or in a plane of an image of the at least one spatial light modulation device (Paragraph 0103, Fig. 7G, virtual image at plane 50).
Regarding Claim 44, Levola discloses as is set forth above and further discloses wherein for the image or for a single segment of the image of the at least one spatial light modulation device, the coupling out of light coming from various pixels of the at least one spatial light modulation device after entry into the at least one light guiding device is provided after a number of reflections at the boundary surfaces of the 
Regarding Claim 46, Levola discloses as is set forth above and further discloses 
a head-mounted display comprising two display devices, where the display devices are each designed according to a display device as claimed in claim 1 and are respectively associated with a left eye of an observer and a right eye of the observer (Paragraph 0035).
Regarding Claim 47, Levola discloses a method for generating a large field of view (Paragraph 0085, field of vision, lines 18-23), within which a scene or an object is represented stereoscopically (Paragraph 0035, displays to provide a stereoscopic image) and/or holographically, by means of at least one spatial light modulation device (figure 8A, 15) having pixels and at least one light guiding device (figure 12, 10), where
the at least one spatial light modulation device modulates incident light with required information of the scene or of the object (Paragraph 0035, displays to provide a stereoscopic image),
the modulated light is formed by means of an optical system (figure 8A, 17) in such a way that light beams originating from the pixels of the at least one spatial light modulation device are incident at different angles on average in relation to the surface of the at least one light guiding device on the at least one light guiding device and are coupled therein (see figure 8A), whereby a coupling angular spectrum is defined (comprising Θ min, –Θ max), where the light beams propagating in the at least one light guiding device are coupled out at different angles on average in relation to an observer region of the at least one light guiding device, whereby a decoupling angular spectrum is defined, where the decoupling angular spectrum is enlarged in (in figure 12, this is like in the application by the retardation layer 1200 and the output coupling "surface relief grating (SRG)” 56; such an SRG is necessarily polarization-selective, and so the output coupled intensity, like in the application, differs in accordance with the number of reflections within the light guiding device but largely independent of the angle of incidence and hence the output coupling angle spectrum is enlarged in comparison with the input coupling spectrum).
Regarding Claim 48, Levola discloses as is set forth above and further discloses wherein an image of the spatial light modulation device and/or an image (Paragraph 0085, viewer’s field of vision) of the spatial light modulation device composed of segments (Paragraph 0039, holograms) is generated.
Regarding Claim 49, Levola discloses as is set forth above and further discloses wherein that a light source image is generated in the region of the light coupling device (Paragraph 0033, Fig. 2, the light engine 13 comprises a micro display 15, the coupling of light into 10 occurs at exit pupil 22).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Levola et al. (US 2016/0231566, of record) in view of Futterer (US 2013/0222384, of record).
Regarding Claim 23, Levola discloses as is set forth above but does not specifically disclose wherein a reflective polarization element, preferably a wire grid polarizer, is provided, which is arranged between the light guide and the light decoupling device.
However Futterer, in the same field of endeavor, teaches wherein a reflective polarization element, preferably a wire grid polarizer, is provided, which is arranged between the light guide and the light decoupling device (Paragraph 0253, Fig. 19 and Fig. 20, light deflecting device 400, wire grid polarizer (WGP)), for the purpose of keeping real objects, which would cause a disturbing flare in the observer’s eye, from being transmitted.
.
Allowable Subject Matter
Claims 3, 8, 13-15, 18, 20-22, 24, 26, 30-34, 36-38, 40, 41, and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 3, none of the prior art either alone or in combination disclose or teach of display device specifically including, as the distinguishing feature(s) in combination with the other limitations wherein a controllable element is provided for varying the defined number of reflections of the light at the boundary surfaces of the light guide.
Specifically, with respect to claim 8, none of the prior art either alone or in combination disclose or teach of display device specifically including, as the distinguishing feature(s) in combination with the other limitations wherein a field of view, within which an item of information of a scene encoded in the at least one spatial light 
Specifically, with respect to claim 13, none of the prior art either alone or in combination disclose or teach of display device specifically including, as the distinguishing feature(s) in combination with the other limitations wherein the at least one light decoupling device is provided in the at least one light guiding device in such a way that the extension and the position of the light decoupling device comprises all light incidence positions which the light from different pixels of the spatial light modulation device reaches after a defined number of reflections on one of the boundary surfaces of the light guide.
Specifically, with respect to claim 18, none of the prior art either alone or in combination disclose or teach of display device specifically including, as the distinguishing feature(s) in combination with the other limitations wherein the optical axis of the birefringent material of a first retardation layer is oriented in the plane of this layer, where the optical axis of the birefringent material of a second retardation layer is oriented perpendicularly to the plane of this layer.
Specifically, with respect to claim 20, none of the prior art either alone or in combination disclose or teach of display device specifically including, as the distinguishing feature(s) in combination with the other limitations wherein the thickness of the at least one retardation layer and the birefringence and the alignment of the optical axis of the at least one retardation layer are each designed in such a way that upon incidence of linearly polarized light and for the average propagation angle of the 
Specifically, with respect to claim 21, none of the prior art either alone or in combination disclose or teach of display device specifically including, as the distinguishing feature(s) in combination with the other limitations wherein the thickness of the at least one retardation layer and the birefringence and the alignment of the optical axis of the at least one retardation layer are each designed in such a way that upon incidence of linearly polarized light and for the entire propagation angular range of the light propagating in the light guide, after a first passage of the light through the at least one retardation layer, reflection at the boundary surface to the surroundings of the light guide is provided, and after a subsequent further passage of the light through the at least one retardation layer, the polarization state of the light is essentially rotated by 90°.
Specifically, with respect to claim 22, none of the prior art either alone or in combination disclose or teach of display device specifically including, as the 
Specifically, with respect to claim 24, none of the prior art either alone or in combination disclose or teach of display device specifically including, as the distinguishing feature(s) in combination with the other limitations wherein the orientation of the reflective polarization element is selectable in such a way that after an odd number of reflections at the boundary surface of the light guide, which is provided with the at least one retardation layer, the light incident on the reflective polarization element is reflected, where after an even number of reflections at the boundary surface of the light guide, which is provided with the at least one retardation layer, the light incident on the reflective polarization element is transmitted, where the even and the odd number of reflections can be exchanged.
Specifically, with respect to claim 26, none of the prior art either alone or in combination disclose or teach of display device specifically including, as the distinguishing feature(s) in combination with the other limitations wherein after an odd number of reflections at the boundary surface of the light guide, which is provided with the at least one retardation layer, the light incident on the polarization-selective grating element of the light decoupling device is not deflected by this grating element and is reflected at the boundary surface between the light guide and the surroundings, where after an even number of reflections at the boundary surface of the light guide, 
Specifically, with respect to claim 30, none of the prior art either alone or in combination disclose or teach of display device specifically including, as the distinguishing feature(s) in combination with the other limitations wherein the at least one light guiding device comprises two light coupling devices for generating at least two segments of a field of view.
Specifically, with respect to claim 36, none of the prior art either alone or in combination disclose or teach of display device specifically including, as the distinguishing feature(s) in combination with the other limitations wherein the light decoupling devices are designed as controllable, where the light decoupling devices are each controllable in such a way that in one driving state of the light decoupling devices, light is coupled out after a defined number of reflections, and in another driving state of the light decoupling devices, the light propagates further in the light guide.
Specifically, with respect to claim 37, none of the prior art either alone or in combination disclose or teach of display device specifically including, as the distinguishing feature(s) in combination with the other limitations wherein at least one light decoupling device is divided into sections, where the at least one light decoupling device is designed as controllable in sections, where the at least one light decoupling device is controllable in such a way that the number of reflections of the light at the boundary surfaces of the light guide is changeable by one driving state of one section of 
Specifically, with respect to claim 38, none of the prior art either alone or in combination disclose or teach of display device specifically including, as the distinguishing feature(s) in combination with the other limitations wherein one light decoupling device of the two light decoupling devices comprises at least one passive grating element and a further light decoupling device of the two light decoupling devices comprises at least one controllable grating element.
Specifically, with respect to claim 40, none of the prior art either alone or in combination disclose or teach of display device specifically including, as the distinguishing feature(s) in combination with the other limitations wherein the tracking device comprises at least one grating element or one variable lens element, where a lens function is written into the at least one grating element.
Specifically, with respect to claim 41, none of the prior art either alone or in combination disclose or teach of display device specifically including, as the distinguishing feature(s) in combination with the other limitations wherein a gaze tracking device is provided, using which a view of an observer observing the object or the scene can be tracked and detected, where the location of an image of the at least one spatial light modulation device or the location of a segment is adaptable to a 
Specifically, with respect to claim 45, none of the prior art either alone or in combination disclose or teach of display device specifically including, as the distinguishing feature(s) in combination with the other limitations wherein for different segments of the image of the at least one spatial light modulation device, the number of the reflections of the light at the boundary surfaces of the light guide for generating one segment differs from the number of the reflections of the light at the boundary surfaces of the light guide for generating another segment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vallius (US 10,241,332), Vallius (US 2017/0102544), Vallius (US 10,429,645), Vallius (US 2017/0102543), Vallius (US 10,670,862), Vallius (US 2017/0003505), Levola (US 10,317,677), Levola (US 2016/0231569), Levola (US 10,018,844), Levola (US 2016/0231570), Kostano (US 9,827,209), Kostano (US 2016/0231478), Saarikko et al. (US 9,513,480), and Saarikko et al. (US 2016/0231568) are cited to show similar display devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872